DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
Claims  4, 17 and 19 are canceled; 1-3, 5-16, 18 and 20-23 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, 15-16, 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al., US 2020/0092808 in view of Lin et al., US 2020/0314811 (prov 62836363 (April 19, 2019)). 
Claim 1, Beale discloses (fig 10) an apparatus comprising: 
at least one processor ([0250] processors); and 
at least one memory including computer program codes ([0250] hardware, software, firmware or any combination of these); 
the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
determine a plurality of occasions for monitoring wake up signaling during a discontinuous reception cycle (fig 11, [0073] A first DRX cycle 1101, labelled WUS DRX cycle); 
determine that an active time during which the apparatus monitors transmissions from a second apparatus overlaps (fig 11, wake DRX cycle 1102 [0074] A second longer DRX cycle 1102, labelled wake DRX cycle. The UE always wakes up to monitor for messages from the network at the periodicity of this DRX cycle) a first set of at least one occasion of the plurality of occasions (fig 11, WUS DRX cycle 1101);
but does not explicitly disclose, 
based on determining that the active time overlaps the at least one occasion of the first set, skip monitoring wake up signaling on the first set; 
determine a second set of at least one occasion of the plurality of occasions that does not overlap the active time; and
monitor wake up signaling on at least one occasion in the second set to determine whether to monitor transmissions from the second apparatus during a next discontinuous reception on-duration following the plurality of occasions.
However, as Lin discloses based on determining that the active time overlaps the at least one occasion of the first set ([0351] a UE can skip monitoring the PDCCH occasion when the PDCCH monitoring occasion is overlapped with the Active Time), skip monitoring wake up signaling on the first set ([0351] a UE can skip monitoring the PDCCH occasion when the PDCCH monitoring occasion is overlapped with the Active Time); 
determine a second set of at least one occasion of the plurality of occasions that does not overlap the active time ([0351] For a PDCCH monitoring occasion outside of DRX ON duration/Active Time); and
monitor wake up signaling on at least one occasion in the second set ([0351] For a PDCCH monitoring occasion outside of DRX ON duration/Active Time) to determine whether to monitor transmissions from the second apparatus during a next discontinuous reception on-duration following the plurality of occasions ([0309] operation 2214 where a determination is made whether to wake up for the next N1*Y DRX ON duration(s) after the Active Time of current DRX cycle).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale invention with Lin invention to include the claimed limitation(s) so as to allow the UE to stop monitoring signals from a serving cell until the next cycle in order to optimize its operation conserving power. 
Claim 2, Beale as modified discloses the apparatus of claim 1, wherein the transmissions monitored by the apparatus comprise control information via a physical downlink control channel (Beale [0033] resource control information specifying downlink resource allocations is conveyed across the PDCCH in a form termed downlink control information (DCI), where resource allocations for a PDSCH are communicated in a preceding PDCCH instance in the same sub-frame).  
Claim 3, Beale as modified discloses the apparatus of claim 1, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
prior to determining the plurality of occasions, receive a first configuration from the second apparatus, the first configuration configuring the plurality of occasions to the apparatus (Beale [0069] The UE counts the number of WUSs received during the second DRX cycle).  
Claim 5, Beale as modified discloses the apparatus of claim 1, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to:  
receive, from the second apparatus, an indication to end the active time (Lin [0197] a field of 1 bit can have a value of 1 to indicate to the UE to stop monitoring PDCCH (T.sub.s.sup.PS=0) until a first PDCCH monitoring occasion at a next PDCCH monitoring period); 
based on the indication being received, stop monitoring transmissions from the second apparatus during the active time (Lin [0197] a field of 1 bit can have a value of 1 to indicate to the UE to stop monitoring PDCCH (T.sub.s.sup.PS=0) until a first PDCCH monitoring occasion at a next PDCCH monitoring period); and  
skip monitoring transmissions from the second apparatus during the next discontinuous reception on-duration (Lin [0198] When the UE receives the go-to-sleep indication in a slot with index, n.sub.s,f.sup.μ, the UE can skip PDCCH monitoring for one or more configured search space sets for a sleep duration).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale and Lin invention to include the claimed limitation(s) so as to enable the UE to stop monitoring downlink from the base station for optimizing system operation. 
Claim 6, the apparatus of claim 5, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
receive the indication via a medium access control (MAC) control element (Lin [0241] a UE receives an adaptation request or adaptation indication through MAC CE).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale and Lin invention to include the claimed limitation(s) so as to enable the UE to stop monitoring downlink from the base station for optimizing system operation.
Claim 7, Beale as modified discloses the apparatus of claim 1, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
receive a second configuration from the second apparatus, the second configuration configuring the next discontinuous reception on-duration to the apparatus (Beale [0069] The UE always wakes up at the second DRX cycle's DRX_on times.  The UE counts the number of WUSs received during the second DRX cycle).  
Claim 8, Beale as modified discloses the apparatus of claim 1, wherein the apparatus is a terminal device and the second apparatus is a network device (Beale, fig 4, UE, eNB).  
Claim 9, Beale discloses (fig 10) an apparatus comprising: 
at least one processor ([0250] processors); and 
at least one memory including computer program codes ([0250] hardware, software, firmware or any combination of these); 
the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
determine a plurality of occasions for transmitting wake up signaling to a second apparatus during a discontinuous reception cycle (fig 11, [0073] A first DRX cycle 1101, labelled WUS DRX cycle);
determine that an active time during which the apparatus transmits information to the second apparatus overlaps (fig 11, wake DRX cycle 1102 [0074] A second longer DRX cycle 1102, labelled wake DRX cycle. The UE always wakes up to monitor for messages from the network at the periodicity of this DRX cycle) a first set of at least one occasion of the plurality of occasions (fig 11, WUS DRX cycle 1101); 
but is silent on, 
based on determining that the active time overlaps the at least one occasion of the first set, skip transmitting wake up signaling on the first set; 
determine that-a second set of at least one occasion of the plurality of occasions that does not overlap the active time;
transmit wake up signaling on at least one occasion in the second set to indicate whether the second apparatus needs to monitor transmissions from the apparatus during a next discontinuous reception on-duration following the plurality of occasions.
However, as Lin discloses based on determining that the active time overlaps the at least one occasion of the first set ([0351] a UE can skip monitoring the PDCCH occasion when the PDCCH monitoring occasion is overlapped with the Active Time), skip transmitting wake up signaling on the first set ([0360] the UE skips the N>=1 PDCCH monitoring occasions if the extended Active is from a predetermined ON duration, wherein the UE doesn't expect to receive PDCCH for triggering UE adaptation associated with DRX operation in any Active Time of the predetermined ON duration); 
determine a second set of at least one occasion of the plurality of occasions that does not overlap the active time ([0351] For a PDCCH monitoring occasion outside of DRX ON duration/Active Time);
transmit wake up signaling on at least one occasion in the second set to indicate ([0351] For a PDCCH monitoring occasion outside of DRX ON duration/Active Time) whether the second apparatus needs to monitor transmissions from the apparatus during a next discontinuous reception on-duration following the plurality of occasions ([0309] operation 2214 where a determination is made whether to wake up for the next N1*Y DRX ON duration(s) after the Active Time of current DRX cycle).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale invention with Lin invention to include the claimed limitation(s) so as to allow the UE to stop monitoring signals from a serving cell until the next cycle in order to optimize its operation conserving power. 
Claim 10, Beale as modified discloses the apparatus of claim 9, wherein the information transmitted to the second apparatus comprises control information via a physical downlink control channel (Beale [0033] resource control information specifying downlink resource allocations is conveyed across the PDCCH in a form termed downlink control information (DCI), where resource allocations for a PDSCH are communicated in a preceding PDCCH instance in the same sub-frame).  
Claim 11, Beale as modified discloses the apparatus of claim 9, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
transmit a first configuration to the second apparatus, the first configuration configuring the24NC316688-US-NP plurality of occasions to the second apparatus (Beale fig 11, WUS).  
Claim 12, Beale as modified discloses the apparatus of claim 9, wherein the active time ends before the next discontinuous reception on-duration (Beale fig 11, wake DRX cycle 1102, DRX_on/paging occasion E).   
Claim 15, Beale as modified discloses the apparatus of claim 9, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
transmit a second configuration to the second apparatus, the second configuration configuring the next discontinuous reception on-duration to the second apparatus (Beale [0069] The UE always wakes up at the second DRX cycle's DRX_on times.  The UE counts the number of WUSs received during the second DRX cycle).  
Claim 16, Beale as modified discloses the apparatus of claim 9, wherein the apparatus is a network device and the second apparatus is a terminal device (Beale, fig 4, UE, eNB).  
Claim 18, see claim 1 for the rejection, Beale discloses a method comprising: 
determining, at an apparatus, a plurality of occasions for monitoring wake up signaling during a discontinuous reception cycle;
determining that an active time during which the apparatus monitors transmissions from a second apparatus overlaps a first set of at least one occasion of the plurality of occasions;
based on determining that the active time overlaps the at least one occasion of the first set, skipping monitoring wake up signaling on the first set;
determining that-a second set of at least one occasion of the plurality of occasions that does not overlap with-the active time;
monitoring wake up signaling on at least one occasion in the second set to determine whether to monitor transmissions from the second apparatus during a next discontinuous reception on-duration following the plurality of occasions.
Claim 20, Beale as modified discloses the method of claim 18, wherein the apparatus is a terminal device and the further apparatus is a network device (Beale, fig 4, UE, eNB).
Claim 21, see claim 2 for the rejection, Beale as modified discloses the method of claim 18, wherein the transmissions monitored by the apparatus comprise control information via a physical downlink control channel. 
 	Claim 22, see claim 3 for the rejection, Beale as modified discloses the method of claim 18, further comprising:
prior to determining the plurality of occasions, receiving a first configuration from the second apparatus, the first configuration for configuring the plurality of occasions to the apparatus.
Claim 23, see claim 7 for the rejection, Beale as modified discloses the method of claim 18, further comprising:
receiving a second configuration from the second apparatus, the second configuration for configuring the next discontinuous reception on-duration to the apparatus.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al., US 2020/0092808 and Lin et al., US 2020/0314811 (prov 62836363 (April 19, 2019)) in view of Tabet et al., US 2015/0365995. 
Claim 13, Beale as modified discloses the apparatus of claim 9, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
transmit, to the second apparatus, an indication to end the active time (Lin [0201] determining sleep duration, T.sub.sleep.sup.PS can be indicated by the signal/channel. For example, a set of candidate sleep duration can be configured by RRC signaling, and the signal/channel can indicate one of the preconfigured candidates); 
but Beale and Lin invention does not explicitly disclose,
based on the indication being transmitted, stop transmitting information to the second apparatus during the active time; and 
determine that the next discontinuous reception on-duration is unavailable for transmitting information to the second apparatus. 
However, as Tabet discloses based on the indication being transmitted, stop transmitting information to the second apparatus during the active time ([0090] The BS 102 may refrain from scheduling transmissions and/or providing grants during the indicated number of C-DRX cycles after sending the command); and 
determine that the next discontinuous reception on-duration is unavailable for transmitting information to the second apparatus ([0090] The BS 102 may refrain from scheduling transmissions and/or providing grants during the indicated number of C-DRX cycles after sending the command).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale and Lin invention with Tabet invention to include the claimed limitation(s) so as the network may refrain from scheduling transmissions during the drx cycles so that the UE may not miss any scheduling information. 
Claim 14, Beale as modified discloses the apparatus of claim 13, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: transmit the indication via a medium access control (MAC) control element (Lin [0241] a UE receives an adaptation request or adaptation indication through MAC CE). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale, Lin and Tabet invention to include the claimed limitation(s) so as the network to command a UE to enter a sleep mode to conserve energy.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647